In an action for an accounting and for other relief, the appeal is from so much of an order as denied appellant’s motion for summary judgment striking out paragraphs 1, 2 and 3 of respondent’s amended answer. Order modified by striking therefrom the second and third ordering paragraphs, and by substituting therefor a provision that the motion be granted and that summary judgment be directed in favor of appellant requiring respondent to account as prayed for in the complaint. As so modified, order insofar as appealed from affirmed, without costs, and second cause of action severed. By written agreement appellant and respondent became cotenants of the income of certain property during their respective lives. Although respondent has collected the rents from the property, she did not account to appellant in accordance with *968the terms of the written agreement between the parties. Under the circumstances shown, appellant is entitled to an accounting. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.